5 N.Y.2d 773 (1958)
In the Matter of John T. McManus et al., Respondents,
v.
Carmine G. DeSapio, as Secretary of State, et al., Appellants.
Court of Appeals of the State of New York.
Argued October 24, 1958.
Decided October 24, 1958.
Abraham J. Gellinoff for appellants.
David M. Freedman and Morris Zuckman for respondents.
Concur: Chief Judge CONWAY and Judges DYE, FULD, FROESSEL and VAN VOORHIS. Judges BURKE and McGIVERN[*] dissent and vote to reverse upon the authority of Matter of Anderson v. Power (1 A D 2d 603, affd. 1 N Y 2d 868), Matter of Marcatante v. Lundy (4 A D 2d 883, revd. on dissenting memorandum below 3 N Y 2d 913), Matter of Warsoff v. Cohen (289 N.Y. 108), Matter of Connors v. Messina (308 N.Y. 877), and Matter of Bailey v. Power (5 N Y 2d 746).
Order affirmed; no opinion.
NOTES
[*]  Designated pursuant to section 5 of article VI of the State Constitution in the temporary absence of Judge DESMOND.